DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed differential pressure sensor outputs at least one sensor signal corresponding to an instantaneous pressure differential resulting from unsteady fluid flow which is different from Pape’s disclosed method of measuring forces that oppose a vessel using Bernoulli’s equation which pertains to steady fluid flow.
Examiner is unpersuaded by this argument because the amended limitations only apply to the pressure sensor, the signal of which is necessarily a measure of instantaneous pressure (see e.g. Pape’s abstract, “suite of sensors for measuring instant static and dynamic pressure”) and whether the pressure is the result steady or unsteady fluid flow is irrelevant to the function of the sensor.  The doesn’t does not differentiate whether what it is sensing pressure from steady or unsteady fluid flow.  The type of fluid flow will only be relevant to what algorithm is used to analyze the signals from the sensor.  Therefore, the limitation “resulting from unsteady fluid flow” does not limit the differential pressure sensor either structurally or functionally.  In order to differentiate the measurement being claimed from the prior art, Examiner suggests incorporating the unsteady fluid flow into the force calculating steps.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-18 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pape et al. (US 2014/0230571; “Pape”).

Regarding claim 1, Pape discloses in at least figure 1 an apparatus for measuring force on an object in a fluid, wherein at least one of the object and the fluid is moving (¶ [0003]), comprising  5at least one differential pressure sensor (700) adapted to be disposed on the object that outputs at least one sensor signal corresponding to an instantaneous pressure differential between first and second surfaces of the object (abstract, ¶¶ [0057]-[0058]), a data acquisition device that receives the at least one differential pressure sensor signal (200) (¶ [0035]) and 10a processor (200) (note MCU performs all data gathering and computing functions) in communication with the data acquisition device that processes differential pressure data derived from the at least one differential pressure sensor signal (700) according to a model and outputs a measure of the instantaneous force on the object in the fluid, as a function of time (abstract, ¶¶ [0057]-[0062]).
Pape does not explicitly disclose that the pressure signal is resulting from unsteady fluid flow, however this limitation only describes the signal from the differential pressure sensor which works the same regardless of whether the fluid flow is steady or unsteady.  This limitation does not serve to limit the differential pressure sensor structurally or functionally in anyway and therefore is not being given patentable weight.
  
Regarding claim 2, Pape discloses the at least one differential pressure sensor (700) comprises 15a first absolute pressure sensor adapted to be disposed on the first surface of the object and outputs a sensor signal corresponding to a pressure on the first surface of the object (Ps), a second absolute pressure sensor adapted to be 

Regarding claim 3, Pape discloses further configured for measuring power exerted by the object 25moving in the fluid (¶ [0043]), comprising at least one second sensor disposed on the object that outputs at least one second sensor signal, - 13 -wherein the data acquisition device receives the at least one second sensor signal (¶¶ [0043]-[0045]), wherein the processor (200) processes differential pressure data derived from the at least one differential pressure sensor (700) signal and at least velocity data derived from the at least one second sensor signal and outputs a measure of the power exerted by the object moving in the fluid, as a 5function of time (¶¶ [0043]-[0045], [0058]-[0061]).
  
Regarding claim 4, Pape discloses wherein the at least one second sensor (300) outputs at least one second sensor signal corresponding to linear velocity and/or rotational velocity (¶ [0045]).  

Regarding claim 105, Pape discloses the at least one second sensor (300) comprises an inertial measurement unit (IMU) that outputs at least one second sensor 
  
Regarding claim 6, Pape discloses the processor (200) subjects the differential pressure data 15and the velocity data to processing according to calibration data and a low-order model based on motion of the object (¶¶ [0060]-[0062, [0079]-[0083]).
  
Regarding claim 7, Pape discloses a location sensor disposed on the object or in close proximity to the object that outputs a signal corresponding to location of the object (¶ [0044]).
  
Regarding claim 11, Pape discloses the apparatus outputs a measure of the power exerted 5by a human limb, a part of a human limb, or a paddle moving in water (¶ [0003]).
  
Regarding claim 12, Pape discloses in at least figure 1 a method for measuring force on an object in a fluid, wherein at least one of the object and the fluid is moving (¶ [0003]), comprising disposing at least one differential pressure sensor (700) on the object wherein the at least one 10differential pressure sensor (700) outputs at least one first sensor signal corresponding to an instantaneous pressure differential between first and second surfaces of the object (abstract, ¶¶ [0057]-[0058]), receiving the at least one first sensor signal, and using a processor (200) to process differential pressure data derived from the at least one differential pressure sensor signal according to a model 
Pape does not explicitly disclose that the pressure signal is resulting from unsteady fluid flow, however this limitation only describes the signal from the differential pressure sensor which works the same regardless of whether the fluid flow is steady or unsteady.  This limitation does not serve to limit the differential pressure sensor structurally or functionally in anyway and therefore is not being given patentable weight.
  
Regarding claim 13, Pape discloses disposing a first absolute pressure sensor on the first surface of the object, wherein the first absolute pressure sensor and outputs a sensor signal corresponding to a pressure on the first 20surface of the object (Ps), disposing a second absolute pressure sensor on the second surface of the object, wherein the second absolute pressure sensor outputs a sensor signal corresponding to a pressure on the second surface of the object (Pt), receiving the sensor signals corresponding to the pressures on the first and second 25surfaces of the object, using the processor (200) to determine a differential pressure on the object from the sensor signals corresponding to the pressures on the first and second surfaces of the object (¶¶ [0057]-[0059]).
  
Regarding claim 14, Pape discloses measuring power exerted by the object moving in the fluid (¶¶ [0043]), comprising disposing at least one second sensor on the object wherein the at least one second sensor 5outputs at least one second sensor signal (¶¶ [0043]-[0045]), receiving the at least one second sensor signal, and using a 
  
Regarding claim 15, Pape discloses the at least one second sensor (300) outputs at least one second sensor signal corresponding to linear velocity and/or rotational velocity (¶ [0045]).  

Regarding claim 1516, Pape discloses the at least one second sensor (300) comprises an IMU that outputs at least one second sensor signal corresponding to linear and rotational acceleration of the object moving in the fluid (¶ [0045]).
  
Regarding claim 17, Pape discloses the processor (200) subjects the differential pressure data and 20the velocity data to processing according to calibration data and a low-order model based on motion of the object (¶¶ [0060]-[0062], [0079]-[0083]).
  
Regarding claim 18, Pape discloses disposing a location sensor on the object or in close proximity to the object wherein the location sensor outputs a signal corresponding to 25location of the object (¶ [0044]).
  
Regarding claim 21, Pape discloses the processor (200) outputs a measure of the power exerted by a human limb, a part of a human limb, or a paddle moving in water (¶ [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Wong et al. (US 2017/0043212; “Wong”).

Regarding claim 8, Pape discloses that the object is a vessel that is powered by a paddle (¶ [0003]) but is silent specifically to the object being a paddle per se.
In the same field of endeavor, Wong teaches in figure 2e placing a sensing system (10) on a paddle (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move Pape’s sensor from the surface of the vessel to the paddle for the purpose of measuring the forces directly on the paddle when determining paddle power production and further analyzing paddling technique (¶ [0049]).

Regarding claim 9, Pape is silent to the object is a human hand, and the first and second 25surfaces are a palm and a back of the hand.  
In the same field of endeavor, Wong teaches in figures 2b-2d that it is known to place a sensor on a human hand (¶¶ [0051]-[0054]), either on the palm (2b, 2c) or the back of the hand and further suggests using the sensor for determining power of arm stroke (¶¶ [0021]-[0023], [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place Pape’s sensor on a human hand as taught by Wong for the purpose of determining power of arm stroke.
Given Pape’s teaching of placing the sensor suite on two surfaces for determining drag, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Pape’s sensor suite on both sides of the hand for the purpose of accurately determining drag to incorporate into stroke power.

Regarding claim 19, Pape discloses that the object is a vessel that is powered by a paddle (¶ [0003]) but is silent specifically to the object being a paddle per se.
In the same field of endeavor, Wong teaches in figure 2e placing a sensing system (10) on a paddle (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move Pape’s sensor from the surface of the vessel to the paddle for the purpose of measuring the forces directly on the paddle 

Regarding claim 20, Pape is silent to the object is a human hand, and the first and second 25surfaces are a palm and a back of the hand.  
In the same field of endeavor, Wong teaches in figures 2b-2d that it is known to place a sensor on a human hand (¶¶ [0051]-[0054]), either on the palm (2b, 2c) or the back of the hand and further suggests using the sensor for determining power of arm stroke (¶¶ [0021]-[0023], [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place Pape’s sensor on a human hand as taught by Wong for the purpose of determining power of arm stroke.
Given Pape’s teaching of placing the sensor suite on two surfaces for determining drag, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Pape’s sensor suite on both sides of the hand for the purpose of accurately determining drag to incorporate into stroke power.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, none of the prior art alone or in combination neither discloses nor renders obvious  an apparatus as claimed wherein the apparatus is adapted to fit between fingers of the hand in combination with the remaining claim limitations.
While Wong shows multiple configurations for a hand system, none of them suggest a configuration between the fingers nor is it apparent that Pape’s sensor suits can fit between fingers of a hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly cited non-patent literature describes determining hydrodynamic forces on the hands of swimmers using pressure sensors disposed on both sides of a hand.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863